5074178
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election was made without traverse in the reply filed on 05 Dec 2019. However, the requirement for restriction and election of species is hereby withdrawn in view of the amended claims of 05 Dec 2019. 
Status of Claims
Claims 1-4, 6-10, 13, and 15-25 are currently examination. Claims 5, 11-12, and 14 have been cancelled since the Requirement for Restriction/Election of 12 Mar 2019. No claims have been further added or withdrawn since the Requirement for Restriction/Election.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 20 Mar 2015 under 35 U.S.C. 119(e).
Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56. If applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration. See MPEP 609 and 37 CFR 1.97 for further information.
Claim Objections
Claims 1-3, 6-7, 9-10, 13, 16-19, 21-22, and 24-25 are objected to because of the following informalities:  
“vaporously administrating” should read “vaporously administering” (claim 1);
“the group” should read “a group” (claims 2-3, 10, 13, 16-18, 21, and 25); 
“the left and right front center ears, the left and 3Application No. 15/074,178 right inner point of the eyes, the left and right neck near the shoulder, the left and right forehead temple area, the left and right collar bone area, the left and right arm pits” should read “left and right front center ears, left and 3Application No. 15/074,178right inner point of eyes, left and right neck near shoulder, left and right forehead temple area, left and right collar bone area, left and right arm pits” (claim 3);
“the solid water particle can be” should read “the solid water particle is” (claim 8) to be consistent with the claim language in claims 6-7 and 9;
“the left and right front center ears” should read “left and right front center ears” (claims 10 and 18);
“the form” should read “a form” (claims 16 and 24); and
“vapor administration” should read “vaporous administration” (claims 17, 19, 21-22, and 25).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 13, and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1-4, 6-10, 13, and 15-25 are directed to a method for detection, treatment, and prevention of a neurological development disorder by identifying a nexus between a hot spot and an acupoint and administering solid water particle to the nexus. Although only dependent claim 15 recites that the neurological development disorder is an autistic spectrum disorder, a review of the specification discloses that the neurological development disorder recited in the claims are directed specifically to autistic spectrum disorder or autism and does not disclose any other neurological development disorder (see at least [0055] of the specification). Furthermore, the detection, treatment, and prevention of a neurological development disorder is recited in the preamble of each of the claims, but the scope of each claim does not appear enabled since undue experimentation is involved in determining operability of each embodiment in the specification of the instant application. See MPEP §2164.08(b). Following In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
First, the breadth of all claims, except for dependent claim 15, includes detecting, treating, and preventing any neurological development disorder by performing the recited functions. As noted above, a review of the specification discloses that the neurological development disorder recited in the claims are directed specifically to autism (see at least [0055] of the specification). Therefore, a broadest reasonable interpretation results in all claims, except for dependent claim 15, broader than the description in the specification.
Second, the nature of the invention relates to a method for detection, treatment, and prevention of a neurological development disorder, specifically autism (see at least [0055] of the specification). The specification specifically discloses the method of detection, treatment, and prevention of autism by identifying a nexus between a hotspot and an acupoint on a meridian pathway and administering solid water particle to the nexus (see at least [0016] and [0065] of the specification for detection, see [0018] for treatment, and [0039] and [0079]-[0080] for prevention).
Third, the state of prior art existing at the filing date of the instant application includes various methods for detecting and treating autism and no known effective method of preventing autism. Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition: DSM-5 by the American Psychiatric Association (American Psychiatric Association. (2013). Neurodevelopmental Disorders. In Diagnostic and statistical Manual of Mental Disorders (5th ed.) https://doi.org/10.1176/appi.books.9780890425596.dsm01.) defines diagnostic criteria Lancet, 383: 896-910. doi:10.1016/S0140-6736(13)61539-1)), treatments for autism include behavioral and drug approaches (see Table 5 of Lai et al.), and only risk and protective factors for autism are known at the filing date of the instant application “but none has proven to be necessary or sufficient alone for autism to develop” (see pg. 899 of Lai et al.). Genetic, neural network, and environmental factors are suspected as possible causes of autism (see pg. 844-845 and Fig. 4-5 of Bhat et al. (2014). Autism: cause factors, early diagnosis and therapies. Reviews in the Neurosciences, 25(6):841-850 doi: 10.1515/revneuro-2014-0056.) Therefore, the state of the art does not include preventing autism nor detecting, treating, and preventing autism or any neurological development disorder by one particular substance. In particular, the inventor publicly disclosed prior to the filing date of the instant application the method of detecting, treating, and preventing autism using solid water particle (also disclosed as double helix water or stable water clusters) in Lo (Lo. (2012). Diagnosis, Treatment, and Prevention of Autism via Meridian Theory. The American Journal of Chinese Medicine. 40(10): 39-56. doi: 10.1142/S0192415X12500048) and Velasquez et al. (Velasquez, Ricardo, Chu, Holly & Lo, Shui Yin. (2012). Case Study of Autistic Subjects with Stable Water Clusters in Panama. Forum on Immunopathological Diseases and Therapeutics, 3(3-4), 267-280. doi: 10.1615/ForumImmunDisTher.2013007848). However, the method disclosed in Lo or Velasquez et al., both published prior to the publication of DSM-5, has not been cited by the American 
Fourth, the level of one of ordinary skill in the art includes various methods of detecting and treating autism as disclosed by DSM-5, Lai et al., and Bhat et al. noted above for the state of prior art. Additionally, one of ordinary skill in the art would recognize that no method is known to effectively prevent autism (see DSM-5, Lai et al., and Bhat et al.). Further, one of ordinary skill in the art would recognize that the method of detecting, treating, and preventing autism using solid water particle is very limited to the inventor’s own disclosures in Lo and Velasquez et al. Therefore, the specification of the instant application must be held in sufficient detail with respect to how autism is detected, treated, and even prevented as claimed to enable the one of ordinary skill in the art. 
Fifth, the level of predictability in the art for one skilled in the art to extrapolate the disclosed or known results to the claimed invention is very low. As noted above, the state of prior art and the level of one of ordinary skill in the art include various methods based on behavioral and social observations as diagnostic criteria in detecting autism, various behavioral and drug-based treatments in treating autism, and various neural network, environmental, and biological/genetic risk factors for development of autism. Thus, based on the state of the prior art and the level of one of ordinary skill in the art, one skilled in the art would not extrapolate the disclosed or known methods to the claimed invention of detecting, treating, and preventing autism by identifying a nexus between a hotspot and an acupoint on a meridian pathway and administering solid water particle to the nexus. Further, with respect to detecting autism, the specification of the instant application discloses in [0016] and [0065] that “the nexus between the hot spot and the acupoint indicates a potentially problematic organ, which may be symptomatic of autism.” Such disclosure does not ascertain that the nexus between the hot spot and the acupoint indicates autism and does suggest that the nexus may indicate other health disorders. Additionally, the specification discloses in [0018] and [0068] that “the SWP (solid water particle) consists of only pure water molecules and no other chemicals, and generally does not have harmful side effects. The SWP may include, without limitation, stable water clusters, polydihydrogenoxide, and IE.” Since the state of the prior art includes various behavioral and drug-based treatments for autism, one skilled in the art would not extrapolate that “pure water molecules and no other chemicals” could treat and prevent autism. 
Sixth, the amount of direction provided by the inventor in the instant application is very limited. With respect to detecting autism, as noted above, the specification discloses in [0016] and [0065] that “the nexus between the hot spot and the acupoint indicates a potentially problematic organ, which may be symptomatic of autism.” As for treating autism, the specification discloses in [0018] that “The treatment may include administrating a predetermined amount of solid water particle to the body with a delivery system”, in [0018] and [0068] that “the SWP (solid water particle) consists of only pure water molecules and no other chemicals, and generally does not have harmful side effects. The SWP may include, without limitation, stable water clusters, polydihydrogenoxide, and IE”, and in [0087] that “change in maximum temperatures from before and after SWP (solid water particle) treatment of the acupuncture points where the meridians lie as an indication of the effectiveness of SWP.”  Further, the specification discloses the following with respect to preventing autism: 
[0039] Furthermore, when no symptom of neurological developmental disorder is detected, the sole purpose of administrating of solid water 

[0079] Specifically, there are two means in which the prevention of autistic behavior development of a child may be initiated. A first means is, as soon as the baby is born, for the mother to start drinking SWP. In this manner, some of the SWP will be passed to the baby through breast feeding. If the baby is fed with artificial milk, then SWP concentrate can be added to the artificial milk, which may be directly fed to the baby. Another alternative delivery means is the cream with the predetermined amount of SWP that can be applied directly to the skin of the baby with the supervision of a pediatrician. This can be universal to all babies without exception if the family is willing to let the baby be treated with SWP.

[0080] The second means is when the baby is ready. In this embodiment, the family must give permission for the infrared thermal scans. Thus, when the thermographs of the baby contain hot spots and hot areas that resemble the symptoms of a child with ASD, treatment with SWP can start immediately with any of the above four methods of delivery systems. It is also significant to note that if the baby does not want to drink any SWP water, the easiest application is the SWP cream.

However, the specification does not specifically disclose how a nexus between a hot spot and an acupoint is indicative of autism and not any other neurological disorder, how solid water particle treats autism, and how solid water particle prevents autism. Rather, the specification merely discloses that a nexus between a hot spot and an acupoint “may be symptomatic of autism” ([0016] and [0065]), “change in maximum temperatures from before and after SWP (solid water particle) treatment of the acupuncture points where the meridians lie as an indication of the effectiveness of SWP” ([0087]), and administering solid water particle either through a mother’s breast milk or directly to a baby would prevent autism ([0079]-[0080]) without any persuasive evidence. 
	Seventh, the presence of working examples in the application is particularly very limited in satisfying the enablement requirement and necessitating undue experimentation. The specification provides very limited working examples of detecting and treating autism by monitoring temperature changes and changes in parent evaluation of their autistic children known autistic children with solid water particle ([0083]). The specification does not include, but not limited to, identifying a nexus between a hot spot and an acupoint in non-autistic children, treating both a placebo and solid water particle to non-autistic and autistic children, blinding both the parents and their autistic children to the treatments of placebo v. solid water particle, and/or performing a statistical analysis for significance in the acquired data in determining whether identifying the nexus detects autism and whether temperature changes and changes in parent evaluation of their autistic children are due to solid water particle and not due to any other confounding variables. In other words, the working examples provided in the specification include no control nor placebo group in detecting and/or treating autism with solid water particle orally and topically and no statistical analysis for significance in the changes observed before and after treatment with solid water particle. See pg. 21-45 of Moyé (Lemuel A. Moyé. (2003). Fundamentals of Clinical Trial Design. In Multiple Analyses in Clinical Trials. https://doi.org/10.1007/b97513.).  Therefore, although the temperature changes and the changes in parents’ evaluation of their autistic children before and after treatment with solid water particle are presented, these examples are very limited, or not persuasive, in enabling one skill in the art at least detecting and treating autism by administering solid water particle. Additionally, the examples provided in the specification disclose autistic children treated with solid water particle orally AND topically only ([0084]-[0086]). The specification provides no working examples of administering solid water particle intravenously or vaporously individually in detecting and treating autism as recited in all claims, including claims 1-4, 6-10, 13, and 15 which recite that solid water particle can be administered orally, topically, intravenously, AND vaporously and claims 16-23 which recite administering solid water particle with at least one supplementary treatment in detecting, treating, and prevention a neurological development disorder. Further, the specification discloses no working examples with respect to the solid water particle preventing autism. The specification merely discloses that the solid water particle could be given to a baby directly or indirectly via breast milk ([0079]-[0080]).
Lastly, the quantity of experimentation needed to make or use the claimed invention based on the content of the disclosure is very high. The specification of the instant application discloses treating only 13 autistic children in Panama using solid water particle (see [0083]). As noted above for the presence of working examples, the specification provides very limited working examples of detecting and treating autism by monitoring temperature changes and changes in parent evaluation of their autistic children before and after treatment with solid water particle orally and topically ([0084]-[00119]). Additionally, the working examples provided in the specification include no control nor placebo group in detecting and/or treating autism with solid water particle orally and topically and no statistical analysis for significance in the changes observed before and after treatment with solid water particle. Further, the specification provides no working examples of administering solid water particle intravenously or vaporously individually in detecting and treating autism as recited in all claims, including claims 1-4, 6-10, 13, and 15 which recite that solid water particle can be administered orally, topically, intravenously, AND vaporously and claims 16-23 which recite administering solid water particle with at least one supplementary treatment in detecting, treating, and prevention a neurological development disorder, and no working examples with respect to the solid water particle preventing autism. Therefore, further experimentation is needed to make or use the claimed invention based on the content of the disclosure at the time of the filing.
In conclusion, weighing all the factors listed above, the specification of the instant application fails the enablement requirement and necessitates undue experimentation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the solid water particle can be topically administered to the nexus by a nebulizer and an inhaler.” It is unclear how a nebulizer and/or an inhaler can be topically administered. A nebulizer and/or an inhaler is known apparatus in the art for vaporous delivery of a treatment, not for topical delivery of a treatment. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the solid water particle is vaporously administered to the nexus by a nebulizer and an inhaler.”
Claim 13 recites “The method of claim 1, wherein the method further comprises at least one supplementary treatment, the at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech administering at least one supplementary treatment, the at least one supplementary treatment including at least one member selected from a group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, and drugs.”
Claim 16 recites the limitation “administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional.” The metes and bounds of “at least one alternative method prescribed by a medical professional” in the claim is not clear. A review of the specification does not disclose what is considered “at least one alternative method prescribed by a medical professional” in defining metes and bounds of the claimed invention. For purposes of the examination, the limitationn is being given a broadest reasonable interpretation as “administering at least one a group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, and drugs.”
Claim 19 recites the limitation “the vapor administration.” There is insufficient antecedent basis for “the vapor administration” in the claim. Claim 19 is recited to be dependent on claim 16, but it is unclear whether claim 19 was intended to be dependent on claim 17, which recites “vapor administration.” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a vaporous administration.”
Claim 20 recites the limitation “the intravenous administration.” There is insufficient antecedent basis for “the intravenous administration” in the claim. Claim 19 is recited to be dependent on claim 16, but it is unclear whether claim 20 was intended to be dependent on claim 17, which recites “an intravenous administration.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velasquez et al. (Velasquez et al. (2012). Case Study of Autistic Subjects with Stable Water Clusters in Panama. Forum on Immunopathological Diseases and Therapeutics, 3(3-4), 267-280. doi: 10.1615/ForumImmunDisTher.2013007848) - hereinafter referred to as Velasquez.
Regarding claims 24-25, Velasquez discloses a method for detection, treatment, and prevention of a neurological development disorder (Abstract and pg. 278: prevent development of ASD), the method comprising:
determining at least one acupoint along at least one meridian pathway (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians; Fig. 1-7),
the at least one meridian pathway defined by a network that interconnects at least one internal organ (pg. 269-273: Short-Term Results: meridians connect head to digestive and urinary bladder systems and are relevant when considering all diseases associated with brain: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians);
administering a predetermined quantity of solid water particles with a delivery means in the form of a cream, a liquid, a pill, or a gel, approximately to a nexus between the at least one meridian pathway and the at least one internal organ (pg. 268: Materials and Methods: each autistic child given (claims 24-25); and
wherein the delivery means includes at least one member selected from the group consisting of: oral administration, topical administration, vapor administration, and intravenous administration (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and 7% SWC cream applied on six areas) (claim 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez in view of Bosch et al. (WIPO Pub No. 2007/101068) - hereinafter referred to as Bosch.
Regarding claim 1, Velasquez discloses a method for detection, treatment, and prevention of a neurological development disorder (Abstract and pg. 278: prevent development of ASD), the method comprising:
determining at least one hot spot on a body with an infrared imaging device (pg. 268-269: Materials and Methods: analyzing the thermographs, focused mainly on very hot areas, that is, red and white areas),
the at least one hot spot being at least partially indicative of at least one internal organ of the body having an irregularity (pg. 268-269: Materials and Methods: very hot areas, that is, red and white areas, with white representing most inflammation and a higher temperature along a meridian line indicates inflammation of organs and tissues along that meridian, which is considered an unhealthy state);
determining at least one acupoint along at least one meridian pathway (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians; Fig. 1-7),

identifying a nexus between the at least one hot spot and the at least one acupoint (pg. 269-273: white spot on temple, acupoint GB1; white spots at tragus, identified with acupoint SJ21; white dots at eyes indicate acupoint BL1);
discerning a degree of irregularity of the at least one internal organ by measuring a quantitative temperature at the nexus (pg. 268-269: Materials and Methods: In analyzing thermal images, six colors are shown, and entire temperature spectrum spans 8°C; Fig. 1-7: color-temperature scheme; pg. 275-278: Discussion: hot temperature at acupoints indicate inflammation of organs along meridians);
orally administering a solid water particle to the nexus (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and side-by-side comparison of thermographs of entire body before and after SWC treatment); and
topically administering the solid water particle to the nexus (pg. 268: Materials and Methods: 7% SWC cream applied on six areas of each autistic child 
	Velasquez does not disclose:
intravenously administering the solid water particle to the nexus; and
vaporously administrating the solid water particles to the nexus.
	In the same field of endeavor of delivering a treatment to a patient, Bosch, however, discloses:
orally, topically, intravenously, and vaporously administering the treatment to the patient ([0018]: electrolyzed saline solution administered to patient via several different routes of administration, such as orally, via inhalation, topically, and intravenously).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez and Bosch; orally and topically delivering solid water particle to a nexus was well known in the art, as taught by Velasquez; and orally, topically, intravenously, and vaporously administering a treatment to a patient was well known in the art, as taught by Bosch. One of ordinary skill in the art could have combined the elements as claimed 
Regarding claim 2, Velasquez in view of Bosch discloses all limitations of claim 1, as discussed above, and Velasquez further discloses:
the at least one meridian pathway includes at least one member selected from the group consisting of: a bladder meridian, a stomach meridian, a gallbladder meridian, a large intestine meridian, a small intestine meridian, and a tripe heater meridian (pg. 269-273: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians).
Regarding claim 3, Velasquez in view of Bosch discloses all limitations of claim 1, as discussed above, and Velasquez further discloses:
the at least one acupoint includes at least one member selected from the group consisting of: the left and right front center ears, the left and right inner point of the eyes, the left and right neck near the shoulder, the left and right forehead temple area, the left and right collar bone area, the left and right arm pits, and a line segment at the bottom of the neck (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian (including eyes), large intestine meridian, gall bladder meridian (including eyes, forehead), small intestine meridian, and bladder meridians (including eyes); pg. 275-276: eyes, collar bone, neck, armpits).
Regarding claim 4, Velasquez in view of Bosch discloses all limitations of claim 1, as discussed above, and Velasquez further discloses:

Regarding claim 6, Velasquez in view of Bosch discloses all limitations of claim 1, as discussed above, and Velasquez further discloses:
the solid water particle is orally administered to the nexus by a liquid, or a pill (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water).
Regarding claim 7, Velasquez in view of Bosch discloses all limitations of claim 1, as discussed above, and Velasquez discloses:
the solid water particle is topically administered to the nexus by a cream (pg. 268: Materials and Methods: 7% SWC cream applied on six areas of each autistic child).
Regarding claim 10, Velasquez in view of Bosch discloses all limitations of claim 7, as discussed above, and Velasquez discloses:
the cream is configured to be applied at least topically to at least one member selected from the group consisting of: the left and right front center ears, left and right inner points of the eyes, left and right forehead temple, left and right collar bone, abdominal and left and right arm pits (pg. 268: Materials and Methods: 7% SWC cream applied on six standard areas: left and right GB14 on the forehead, left and right SJ21 on the tragus, and left and right ST12 above the collar bones).
Regarding claim 15, Velasquez in view of Bosch discloses all limitations of claim 1, as discussed above, and Velasquez further discloses:
the neurological development disorder is an autistic spectrum disorder  (Abstract and pg. 278: prevent development of ASD).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez in view of Bosch, as applied to claim 1 above, and further in view of Birbara (US Patent Pub No. 2012/0213842).
Regarding claim 8, Velasquez in view of Bosch discloses all limitations of claim 1, as discussed above, and Velasquez does not disclose:
the solid water particle is topically administered to the nexus by a nebulizer and an inhaler.
	In related art of treating a neurological development disorder ([0289]: treatment of 
neurological and neurodegenerative disorders), Birbara, however, discloses:
vaporously administering a treatment to a patient ([0152]-[0153]: deliver flavonoids) by a nebulizer ([0152]: nebulizer) and an inhaler ([0153]: inhaler).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez in view of Bosch to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez, Bosch, and Birbada; orally and topically delivering solid water particle to a nexus was well known in the art, as taught by Velasquez; orally, topically, intravenously, and vaporously administering a treatment to a patient was well  to arrive at the claimed invention. The motivation for the combination would have been to allow “administration to the upper (nasal) or lower respiratory tract (by a nebulizer) …. (and) intra-nasal administration (by an inhaler),” as taught by Birbada ([0152]-[0153]).
Regarding claim 9, Velasquez in view of Bosch discloses all limitations of claim 1, as discussed above, and Velasquez does not disclose:
the solid water particle is intravenously administered to the nexus by an injection.
In related art of treating a neurological development disorder ([0289]: treatment of 
neurological and neurodegenerative disorders), Birbara, however, discloses:
intravenously administering a treatment to a patient by an injection ([0183]: flavonoid in the form of injectable solution administered parentally).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez in view of Bosch to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez, Bosch, and Birbada; orally and topically delivering solid water particle to a nexus was well known in the art, as taught by Velasquez; orally, topically, intravenously, and vaporously administering a treatment to a patient was well known in the art, as taught by Bosch; and intravenously administering a treatment by an injection was well known in the art, as taught by Birbada. One of ordinary skill in the art could  to arrive at the claimed invention. The motivation for the combination would have been to allow “parenteral administration (by an injection),” as taught by Birbada ([0183]), and deliver the treatment to a specific area and/or throughout a body.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Velasquez in view of Bosch, as applied to claim 1 above, and further in view of Ming et al. (Ming et al. (2012). Acupuncture for Treatment of Autism Spectrum Disorders. Evidence-based complementary and alternative medicine : eCAM, 2012, 679845. doi:10.1155/2012/679845) - hereinafter referred to as Ming.
Regarding claim 13, Velasquez in view of Bosch discloses all limitations of claim 1, as discussed above, and Velasquez does not disclose:
at least one supplementary treatment, the at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional (pg. 278: healing methods such as herbal supplements can be undertaken).
In related art of treating a neurological development disorder (Abstract), Ming, however, discloses:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez in view of Bosch to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez, Bosch, and Ming, and administering at least supplementary treatment including herbal medicine and acupuncture was well known in the art, as taught by Ming. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to because “When there were a combination of treatments in the same subjects, acupuncture plus the comparison modality of treatment was claimed to be superior than the comparison treatment alone … (and) the combination group had a greater improvement than either acupuncture or behavioral therapy alone (P < 0.01),” as taught by Ming (pg. 3: 3.4 Treatment Effects). 
Claims 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez in view of Ming.
Regarding claim 16,  Velasquez discloses a method for detection, treatment, and prevention of a neurological development disorder (Abstract and pg. 278: prevent development of ASD), the method comprising:

the at least one hot spot being at least partially indicative of at least one internal organ of the body having an irregularity (pg. 268-269: Materials and Methods: very hot areas, that is, red and white areas, with white representing most inflammation and a higher temperature along a meridian line indicates inflammation of organs and tissues along that meridian, which is considered an unhealthy state);
determining at least one acupoint along at least one meridian pathway (pg. 269-273: Short-Term Results: identifying acupoints on stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians; Fig. 1-7),
the at least one meridian pathway defined by a network that interconnects the at least one internal organ (pg. 269-273: Short-Term Results: meridians connect head to digestive and urinary bladder systems and are relevant when considering all diseases associated with brain: stomach meridian, large intestine meridian, gall bladder meridian, small intestine meridian, and bladder meridians);
identifying a nexus between the at least one hot spot and the at least one acupoint (pg. 269-273: white spot on temple, acupoint GB1; white spots 
discerning a degree of irregularity of the at least one internal organ by measuring a quantitative temperature at the nexus (pg. 268-269: Materials and Methods: In analyzing thermal images, six colors are shown, and entire temperature spectrum spans 8°C; Fig. 1-7: color-temperature scheme; pg. 275-278: Discussion: hot temperature at acupoints indicate inflammation of organs along meridians); and
administering a predetermined quantity of solid water particles with a delivery means in the form of a cream, a liquid, a pill, or a gel, approximately to the nexus (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and 7% SWC cream applied on six areas and side-by-side comparison of thermographs of entire body before and after SWC treatment).
	Velasquez does not disclose:
administering at least one supplementary treatment including at least one member selected from the group consisting of: acupuncture, herbs, behavioral therapy, speech therapy, drugs, and at least one alternative method prescribed by a medical professional.
	In related art of treating a neurological development disorder (Abstract), Ming, however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez and Ming, and administering at least supplementary treatment including herbal medicine and acupuncture was well known in the art, as taught by Ming. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to because “When there were a combination of treatments in the same subjects, acupuncture plus the comparison modality of treatment was claimed to be superior than the comparison treatment alone … (and) the combination group had a greater improvement than either acupuncture or behavioral therapy alone (P < 0.01),” as taught by Ming (pg. 3: 3.4 Treatment Effects). 
Regarding claims 17 and 21, Velasquez in view of Ming discloses all limitations of claim 16, as discussed above, and Velasquez further discloses:

Regarding claim 18, Velasquez in view of Ming discloses all limitations of claim 16, as discussed above, and Velasquez further discloses:
the cream is configured to be applied at least topically to at least one member selected from the group consisting of: the left and right front center ears, left and right inner points of the eyes, left and right forehead temple, left and right collar bone, abdominal and left and right arm pits (pg. 268: Materials and Methods: 7% SWC cream applied on six standard areas: left and right GB14 on the forehead, left and right SJ21 on the tragus, and left and right ST12 above the collar bones).
Claims 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Velasquez in view of Ming, as applied to claims 16 and 21, respectively, above, and further in view of Birbara.
Regarding claim 19, Velasquez in view of Ming discloses all limitations of claim 16, as discussed above, and Velasquez discloses:
administering the predetermined quantity of solid water particle (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and 
Velasquez does not disclose:
the vapor administration comprises a nebulizer and an inhaler consisting of the predetermined quantity of solid water particles.
In related art of treating a neurological development disorder ([0289]: treatment of 
neurological and neurodegenerative disorders), Birbara, however, discloses:
vaporous administration comprising a nebulizer ([0152]: nebulizer) and an inhaler ([0153]: inhaler) consisting of a treatment ([0152]-[0153]: deliver flavonoids).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez in view of Ming to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez, Ming, and Birbada; administering solid water particle to a nexus was well known in the art, as taught by Velasquez; and vaporously administering a treatment by a nebulizer and an inhaler was well known in the art, as taught by Birbada. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “administration to the upper (nasal) or lower respiratory tract (by a nebulizer) …. (and) intra-nasal administration (by an inhaler),” as taught by Birbada ([0152]-[0153]).
Regarding claim 20, Velasquez in view of Ming discloses all limitations of claim 16, as discussed above, and Velasquez discloses:

Velasquez does not disclose:
the intravenous administration comprises an intravenous injection consisting of the predetermined quantity of solid water particle.
In related art of treating a neurological development disorder ([0289]: treatment of 
neurological and neurodegenerative disorders), Birbara, however, discloses:
intravenously administering a treatment to a patient by an injection ([0183]: flavonoid in the form of injectable solution administered parentally).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez in view of Ming to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez, Ming, and Birbada; administering solid water particle to a nexus was well known in the art, as taught by Velasquez; and intravenously administering a treatment by an injection was well known in the art, as taught by Birbada. One of ordinary skill in the art could have combined the elements as claimed 
Regarding claim 22, Velasquez in view of Ming discloses all limitations of claim 21, as discussed above, and Velasquez discloses:
administering the predetermined quantity of solid water particle (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and 7% SWC cream applied on six areas and side-by-side comparison of thermographs of entire body before and after SWC treatment).
Velasquez does not disclose:
the vapor administration comprises a nebulizer and an inhaler consisting of the predetermined quantity of solid water particles.
In related art of treating a neurological development disorder ([0289]: treatment of 
neurological and neurodegenerative disorders), Birbara, however, discloses:
vapor administration comprising a nebulizer ([0152]: nebulizer) and an inhaler ([0153]: inhaler) consisting of a treatment ([0152]-[0153]: deliver flavonoids).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez in view of Bosch to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez, Ming, and Birbada; administering solid water particle to a nexus was well known in the art, as taught by Velasquez; and vaporously administering a treatment by a nebulizer and an inhaler was well known in the art, as taught by Birbada. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow 
Regarding claim 23, Velasquez in view of Ming discloses all limitations of claim 21, as discussed above, and Velasquez discloses:
administering the predetermined quantity of solid water particle (pg. 268: Materials and Methods: each autistic child given 8 oz of SWC water and 7% SWC cream applied on six areas and side-by-side comparison of thermographs of entire body before and after SWC treatment).
Velasquez does not disclose:
the intravenous administration comprises an intravenous injection consisting of the predetermined quantity of solid water particle.
In related art of treating a neurological development disorder ([0289]: treatment of 
neurological and neurodegenerative disorders), Birbara, however, discloses:
intravenously administering a treatment to a patient by an injection ([0183]: flavonoid in the form of injectable solution administered parentally).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Velasquez in view of Ming to function as claimed, since a method of treating a neurological development disorder was well known in the art, as taught by Velasquez, Ming, and Birbada; administering solid water particle to a nexus was well known in the art, as taught by Velasquez; and intravenously administering a treatment by an injection was well known in the art, as taught by Birbada. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed 
Duplicate Claim Warning
Claims 17 and 21 are duplicate claims, both depending on claim 16 and reciting the same limitation. Applicant is advised that should claim 17 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior arts being made of record and not relied upon that are considered pertinent to applicant's disclosure include: 
Lo (Lo. (2012). Diagnosis, Treatment, and Prevention of Autism via Meridian Theory. The American Journal of Chinese Medicine. 40(10): 39-56. doi: 10.1142/S0192415X12500048) discloses administering solid water particle orally (see at least pg. 42-47).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793     
                                                                                                                                                                                                   /CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793